Citation Nr: 0209190	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an effective date earlier than January 6, 
1994, for the award of service connection for a plantar wart 
of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1967 to 
November 1967, and he served on active duty from January 1968 
to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in which RO denied the veteran's claim of 
entitlement to a service connection for a back disorder.  In 
that decision, the RO also granted service connection for a 
plantar wart and assigned a 10 percent evaluation therefor, 
effective from January 1, 1994.  The veteran subsequently 
perfected timely appeals regarding the denial of his claim 
for a back disorder and the effective date assigned for the 
grant of service connection for the plantar wart.  During 
that stage of his appeal, the RO provided a Statement of the 
Case (SOC) in February 1996, and a Supplemental Statements of 
the Case (SSOC) in August 1997.  Also during that stage, 
jurisdiction over this appeal was transferred to the RO in 
Pittsburgh, Pennsylvania.

In a May 1999 decision, the Board denied the veteran's claims 
of entitlement to a service connection for a back disorder 
and entitlement to an effective date earlier than January 6, 
1994, for the award of service connection for a plantar wart 
of the left foot.  The veteran subsequently appealed those 
issues to the United States Court of Appeals for Veterans 
Claims (Court).  

While that case was pending at the Court, the veteran's 
representative and the VA Office of the General Counsel filed 
a joint motion to vacate the Board's May 1999 decision, and 
to remand the veteran's claims for readjudication.  The 
motion stated that a remand of this case from the Court to 
the Board was warranted due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In a May 2001 Order, 
the Court granted that motion, vacated the Board's May 1999 
decision, and remanded these claims to the Board.

The case has been returned to the Board for further appellate 
review, consistent with the Order of the Court.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a 
back disorder was not incurred in or aggravated by service, 
nor is it etiologically related to service.

2.  In November 1976, the veteran filed a formal claim of 
entitlement to service connection for a plantar wart.

3.  Later in November 1976, and again in September 1977, the 
RO issued correspondence to the veteran requesting that he 
submit evidence showing that he was receiving treatment for 
his claimed plantar wart.

4.  The veteran failed to submit the evidence requested by 
the RO in the November 1976 and September 1977 letters within 
one year of the date of either of those letters.

5.  In January 1994, the veteran filed to reopen his claim of 
entitlement to service connection for a plantar wart of the 
left foot.

6.  Following evidentiary development of the claim, the RO, 
in a November 1994 rating decision, granted service 
connection for a plantar wart of the left foot and assigned a 
10 percent evaluation, effective January 6, 1994.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 201); 38 
C.F.R. § 3.303 (2001).

2.  The veteran abandoned his November 1976 claim of 
entitlement to service connection for a plantar wart of the 
left foot.  38 C.F.R. § 3.158 (2001).

3.  The criteria for entitlement to an effective date earlier 
than January 6, 1994, for the award of service connection for 
a plantar wart of the left foot have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
treated in September 1969 and January 1970 for a plantar wart 
of the left foot.  These records are negative for any 
complaints or treatment for back problems.  Reports of annual 
medical examinations, which were conducted in April  1968 and 
November 1969 for the purpose of determining his eligibility 
for flight status as an aircrewman, reveal no complaints, 
findings, or diagnoses of a back disorder or recurrent back 
pain.  These reports show that the veteran's spine and 
musculoskeletal system were found to be normal on clinical 
evaluation.

A report of medical examination completed for separation in 
December 1969 is negative for any complaints or findings of a 
back disorder or a plantar wart.  Subsequent medical 
examinations, which were conducted in March and October 1970, 
while the veteran was with the U.S. Naval Reserve, show that 
his spine and musculoskeletal system were again found to be 
normal on clinical evaluation.  These examinations were also 
negative for any complaints or findings of a plantar wart.  A 
report of medical history, completed in October 1970, reveals 
that the veteran reported having no history of any recurrent 
back pain.

In November 1976, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he indicated that he was seeking service 
connection for several disabilities, including a plantar wart 
and a back disorder.  The veteran reported that he had been 
in a motorcycle accident in March 1969, and that he had been 
treated at the Naval Air Station (NAS), North Island, in San 
Diego, for his injuries.  He also reported that he had been 
treating his plantar wart, and that he had not sought other 
medical treatment for the disorder.  The veteran requested 
that he be afforded a VA medical examination.

Later that month, the RO issued a letter to the veteran 
notifying him that evidence was needed showing that he 
suffered from warts and a back condition since his discharge 
from service.  He was advised that the best evidence that he 
could submit would be statements from physicians who had 
treated him since his discharge.  He was further advised that 
he could also submit statements from family, friends, or 
coworkers who were in a position to verify the nature and 
extent of his disability since service.  The veteran was 
informed that the requested evidence was to be used to 
determine his entitlement to compensation benefits.  He was 
also informed that, although submission of that evidence was 
voluntary, the failure to furnish that evidence might prevent 
the granting of the benefits sought. 

In December 1976, the RO received copies of the veteran's 
service medical records from the National Personnel Records 
Center (NPRC) in St. Louis.

In September 1977, the RO received a letter from the 
veteran's service representative, in which it was noted that 
the veteran had no post-service medical history of treatment 
for his disorders from a medical professional, and requested 
that the veteran's claims be reevaluated.  That same month, 
the RO notified the veteran that, until he submitted medical 
evidence showing treatment for his disabilities, no further 
action would be taken on his claim.

No additional documentation was received from the veteran 
until January 6, 1994, when he submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO.  In that document, 
the veteran requested that several of his claims, including 
his claims for a back disorder and a plantar wart, be 
reconsidered.  In February 1994, the RO issued a letter to 
the veteran advising him that he needed to submit evidence 
showing treatment for his claimed disabilities.

In March 1994, the veteran underwent a VA orthopedic 
examination.  With respect to his claimed back disability, he 
reported that he had originally injured his back in a 
motorcycle accident during service.  He reported that he had 
"sprained" his lumbar spine, but that there was no fracture 
and that he had been treated with muscle relaxants.  The 
veteran also reported that, following service, he had 
experienced back problems after playing volleyball, and also 
injured his back while lifting.  He stated that he was 
currently experiencing lumbar pain on his lateral, left side.  
Upon examination, the lumbar spine was found to be straight.  
The examiner found anterior flexion to be to 93 degrees; 
posterior extension of 50 degrees to the left and 60 degrees 
to the right; rotation to 45 degrees bilaterally; and no 
spasm or pain on motion.  A radiographic study of the lumbar 
spine was found to reveal some narrowing of the L5-S1 disc 
space with vacuum phenomenon.  The examiner noted a diagnosis 
of L5-S1 joint space narrowing.  

In March 1994, the veteran also underwent a VA foot 
examination.  Examination revealed a lesion on the plantar 
aspect of the left 4th metatarsal head, which had keratotic 
overlay and punctuate dark areas in the center.  The lesion 
was found to be tender to plantar and lateral palpation.  
Other facets of his foot examination were found to be within 
normal limits.  The examiner also concluded that the veteran 
had a probable verruca involving the left 4th metatarsal 
head, with a large keratotic overlay.

In the November 1994 rating action, the RO denied the 
veteran's claim of service connection for a back disorder.  
The RO also granted service connection for a plantar wart of 
the left foot, and granted a 10 percent disability rating, 
effective from January 6, 1994.

In December 1994, the veteran submitted a Notice of 
Disagreement regarding the denial of his claim for a back 
disorder and regarding the assignment of an effective date of 
January 1994 for the plantar wart.  Regarding his 
disagreement with the effective date, the veteran contended 
that the RO had failed to take proper action on his original 
claim and that it had therefore remained open since his 
original filing in 1976.  

In subsequent statements submitted in December 1994 and 
January 1995, the veteran contended that not all of his 
service medical records were associated with the claims 
folder.  He explained that he had been in a motorcycle 
accident in 1968 and that he was treated for a back injury 
sustained at the Naval Air Station (NAS) in North Island, 
California.

Thereafter, in February and September 1995, the RO attempted 
to obtain any additional service medical records that may 
exist from the NPRC and NAS North Island.  The RO was 
subsequently advised by the NPRC and NAS North Island that no 
additional medical records had been located.

In October 1995, the veteran underwent an additional VA 
medical examination regarding his service-connected plantar 
wart.  The examiner noted a diagnosis of a verruca involving 
the left 4th metatarsal head, with a large keratotic overlay.

In November 1996, the veteran testified at a personal hearing 
before a hearing officer at the RO in Detroit.  During his 
hearing, the veteran questioned why he had been afforded a VA 
medical examination in 1994, but not in 1976, even though his 
contentions and reports of self-treatment had been exactly 
the same.  The veteran reported that pain associated with his 
plantar wart was intermittent, and that, when it became 
irritated and painful, he would trim the callus to relieve 
some of the discomfort.  He also reported that the plantar 
wart interfered with his walking only slightly.  In regard to 
his claimed back disorder, the veteran testified that he had 
been riding a motorcycle in service when he flipped over its 
handlebars and landed on his back.  He reported that he went 
to sickbay, had his back X-rayed, and was told it was nothing 
serious.  He indicated that he was prescribed muscle 
relaxants and told to apply a heating pad.

During his hearing, the veteran further testified that, while 
in route to Vietnam aboard a Navy ship, he had received a 
special medical examination, in conjunction with his duties 
as an aircrewman, in which his body was measured for 
identification purposes.  He noted that specific measurements 
could not be taken of his back because he could not bend into 
an "L" shaped position, sitting upright with his legs out 
straight, because of back pain.  Furthermore, he stated that 
his back problem in service involved occasional pain, but 
was, for the most part, a restriction in range of motion.  He 
testified that he did not report or seek treatment for a back 
disorder because his back was not extremely painful and he 
feared losing his flight status.  The veteran also reported 
having been treated for a back injury after active service, 
but stated that his attempts to acquire those treatment 
records had failed.

In May 1999, the Board denied the veteran's claims of 
entitlement to a service connection for a back disorder and 
entitlement to an effective date earlier than January 6, 
1994, for the award of service connection for a plantar wart 
of the left foot.  The veteran then appealed those issues to 
the Court.  

As explained in the Introduction, above, the veteran's 
representative and the VA General Counsel subsequently filed 
a joint motion to vacate the Board's May 1999 decision, and 
to remand the veteran's claims for readjudication.  The 
motion stated that a remand of this case from the Court to 
the Board was warranted due to the recent enactment of the 
VCAA.  The Court granted the motion, vacated the Board's May 
1999 decision, and remanded these claims to the Board.

In February 2002, the Board issued a letter to the veteran, 
with a copy to his representative, advising him that he was 
being given the opportunity to submit additional evidence or 
argument in support of his claims.  He was advised that if he 
wished to submit such evidence or argument, or to request a 
hearing, he must do so within 90 days of the date of the 
letter.

In a letter dated in May 2002, the veteran set forth several 
arguments in support of his claims.  In particular, he 
asserted that he was entitled to an actual rating decision in 
1977, which was never issued by the RO.  He also asserted 
that the RO was in error in the September 1977 letter when it 
asked him to submit evidence showing that he had been treated 
for his disabilities since service.  The veteran argued that 
there was no requirement that he show that had been treated 
for his disabilities since service, and that his lay 
statement should have been sufficient to support his claim 
for service connection. 

II.  Legal Analysis

A.  Preliminary matters - VCAA

At the outset of this decision, the Board wishes to make it 
clear that we are mindful of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As discussed in detail above, the primary basis for remanding 
this case was a change in the law resulting from the 
enactment of the VCAA.  In accordance with the instructions 
contained in the joint motion, the Board has considered the 
impact of this new legislation on the veteran's claim. 

The VCAA contains extensive provisions modifying procedures 
for the adjudication of all pending claims.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new statute repealed 
the former requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The VCAA also 
enhanced VA's obligations to notify claimants of any 
information and/or evidence which might be needed in their 
claims, and to assist claimants in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Furthermore, in regard to his service connection 
claim, the Board notes that a letter was issued by the RO in 
February 1994, which explained in detail what type of 
information and/or evidence would best serve to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Because this case was previously adjudicated by the Board 
prior to the enactment of the VCAA, and denied on the basis 
that it was not well-grounded, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
in full.  Accordingly, we find that the veteran will not be 
prejudiced by the Board proceeding to adjudicate his claims.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for back disorder

The veteran is seeking entitlement to service connection for 
a back disorder.  He essentially contends that his currently 
diagnosed back disability is the result of injuries he 
sustained in a motorcycle accident during service.

At the outset of this discussion, the Board notes that the 
veteran has asserted that not all of his service medical 
records have been obtained and associated with the claims 
folder.  In essence, the veteran states that, because there 
is no evidence in his service medical records of his 
motorcycle accident, he believes that the records of his 
treatment for injuries sustained in that accident were either 
destroyed or misplaced.

The Board notes that the RO specifically requested all 
available service medical records from the veteran's period 
of active duty from the NPRC.  The RO also specifically 
requested any available treatment records from NAS North 
Island, which is the location of the medical facility where 
he apparently received treatment following the motorcycle 
accident in question.  It appears that all available service 
medical records were submitted, and there is no indication 
whatsoever that there are any records missing, other than the 
veteran's own assertion that such is the case.

In any event, the Board recognizes that there is a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Even assuming that such 
records have been lost or destroyed, the Board notes that 
this would not have any impact on the veteran's claim because 
the Board does not challenge the veteran's assertion that the 
alleged motorcycle accident actually occurred.  As will be 
discussed in detail below, the Board believes that a denial 
of the veteran's claim is required, not because we do not 
accept his statements to the effect that he was involved in a 
motorcycle accident in service, but because the preponderance 
of the evidence is against a finding that the veteran's 
current back disability is a result of that accident. 

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The record reflects that the veteran's service medical 
records are negative for any indication of back problems in 
service.  Furthermore, upon the veteran's discharge from 
service, physical examination was specifically found to be 
negative for any defects of the spine or musculoskeletal 
system.  This is consistent with the results of previous 
physical examinations conducted in April 1968 and November 
1969.  This is also consistent with the result of physical 
examinations conducted in March 1970 and October 1970, while 
he was serving in the U.S. Naval Reserves.  The first medical 
evidence of any disability the veteran's back does not appear 
in the record until 1994, over 24 years following his 
separation from service.

In light of the fact that the veteran's service medical 
records, including his December 1969 service separation 
examination, are negative for any indication that he 
experienced any disability in his back, the Board must 
concluded that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
current back disability was incurred in service.  

With respect to the veteran's contention that he injured his 
back in a motorcycle accident in March 1969, the Board 
acknowledges that he is competent to state that he was in a 
motorcycle accident, and that he is also competent to report 
that he experienced pain or other symptoms in his back 
following that accident.  However, it is well established 
that, as a layperson, he is not considered capable of opining 
that he suffered a "sprain" as a result of that accident, 
or that his current back disability is the result of any 
injury that may have been  sustained in that accident.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As explained in detail above, 
the veteran's service medical records show that he underwent 
at least two physical examinations in service following that 
accident, each of which showed no evidence of a back 
disability.  Subsequent examinations in March 1970 and 
October 1970, which were conducted while he was in the U.S. 
Naval Reserve, also show no findings or diagnoses of a back 
disorder.  The Board believes the findings of these competent 
individuals to be the most probative evidence of record 
regarding the issue of whether a back disorder was incurred 
in service.

The Board has, of course, considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's current back 
disability is related to his complaints of back problems 
following his motorcycle accident in service.  However, as 
discussed in detail above, his service medical records are 
negative for any indication of such problems, and repeated 
physical examination both during and after service showed his 
spine to be normal.  The earliest evidence of a diagnosed 
back disability did not appear in the record until over 24 
years following his separation from service.  In light of 
this record, the Board believes that any opinion obtained 
regarding a relationship between his claimed back disorder 
and his military service would be based on sheer speculation.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that 
"[The] Board [is] not bound to accept opinions of two 
physicians who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant.").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  The benefit sought 
on appeal must accordingly be denied.

C.  Earlier effective date claim

The assignment of effective dates of VA benefit awards is 
generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The date of entitlement to an award of service 
connection based on an original claim will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.   The effective date of an award of service connection 
based upon a claim reopened after final disallowance will be 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. §§ 
5110(a); 38 C.F.R. § 3.400; see Lapier v. Brown, 5 Vet. App. 
215, 216-217 (1993) ("an award granted on a reopened claim 
may not be made effective prior to the date of receipt of the 
reopened claim").

Where evidence requested in connection with an original 
claim, a claim for increase, a claim to reopen, or a claim 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).

In the May 1999 decision, the Board determined that an 
effective date earlier than January 1994 was not warranted 
for the award of service connection for a plantar wart of the 
left foot.  In essence, the Board found that the veteran had 
abandoned his claim by not responding to the RO's November 
1976 letter by submitting medical evidence as requested in 
that letter.  38 C.F.R. § 3.158 (2001).

As discussed in detail above, the Board's May 1999 decision 
was subsequently vacated by the Court, and the veteran's 
claim for an earlier effective date was remanded for 
readjudication.  Although this case was remanded due to the 
enactment of the VCAA, and not because of any specific defect 
found in our May 1999 decision, the Board reiterates and 
acknowledges the Court's instructions in Fletcher, supra, to 
the effect that a remand is meant to entail a critical 
examination of the previous decision.

Accordingly, the Board has once again reviewed the complete 
record, to include the May 2002 statement submitted by the 
veteran.  For the reasons and bases set forth below, the 
Board again finds that the preponderance of the evidence is 
against the assignment of an effective date earlier than 
January 6, 1994, for the award of service connection for a 
plantar wart.

The record reflects that the veteran filed his original claim 
for service connection for a plantar wart in November 1976.  
In a letter issued later that month, the RO advised the 
veteran to submit statements from physicians showing that he 
had been treated for his claimed disabilities since 
discharge.  Such information would assist in establishing 
continuity of the disability since service.  In September 
1977, the veteran's representative subsequently responded to 
this letter by indicating that the veteran had not received 
treatment for his claimed disabilities since service.  
Shortly thereafter, the RO issued another letter to the 
veteran advising him to submit evidence showing that he had 
been treated for his claimed disabilities since discharge.  
The RO advised the veteran that no further action would be 
taken on his claim until such evidence was submitted.  No 
additional correspondence was received from the veteran until 
January 1994.

Based upon the evidence of record, the Board finds that no 
basis for an earlier effective date has been demonstrated.  
It is uncontested that the veteran failed to respond to the 
RO's November 1976 letter by submitting the requested 
evidence.  Although a second letter was issued by the RO in 
September 1977, the veteran still failed to submit evidence 
that was deemed necessary by the RO, and, in fact, did not 
respond at all.  Therefore, his claim was appropriately 
deemed abandoned under the provisions of 38 C.F.R. § 3.158.  
Accordingly, the Board finds that there is no basis for 
awarding an effective date earlier than January 6, 1994, 
which is the date of receipt of his reopened claim.  
38 C.F.R. § 3.400.

The veteran has argued that he was entitled to an actual 
rating decision in 1977, rather than the September 1977 
letter advising him that no further action would be taken on 
his claim until he submitted the requested evidence.  
Although he does not cite to any specific authority, he 
appears to be arguing that the failure of the RO to address 
his claim in a rating action in 1977 is inconsistent with the 
law.   However, the Board believes that the provisions of 
38 C.F.R. § 3.158 specifically relieve VA of any duty to 
issue a rating decision in the case of abandoned claims.  

In this regard, the Board notes that the Court addressed a 
similar contention put forth by a claimant in the case of 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  That case also 
involved a claimant who had been denied entitlement to an 
earlier effective date for an award of compensation based 
upon a finding that he had abandoned an earlier claim.  In 
Morris, the Court specifically held that the provisions of 38 
C.F.R. § 3.158(a) are entirely consistent with 38 U.S.C.A. 
§ 5103 regarding incomplete claims and that "in order for 
the VA to process claims, individuals applying for benefits 
have a responsibility to cooperate with the agency in the 
gathering of the evidence necessary to establish allowance of 
benefits."  With respect to the claimant's argument that his 
claim was never "ruled upon" by VA, the Court further 
explained, "That is precisely the point; the VA was never 
able to adjudicate appellant's claim because appellant failed 
to respond to the VA's request for evidence.  Section 
3.158(a) was specifically promulgated to address this point 
by deeming that claimants who fail to respond to requests for 
evidence within one year are deemed to have abandoned their 
claim."  Id. at 265.  Therefore, in light of the Court's 
specific finding that the provisions of 38 C.F.R. § 3.158(a) 
are consistent with the law, the Board finds the veteran's 
contention that he was entitled to a rating decision in 1977 
to be without merit.

The veteran has also argued that the RO erred in 1977 by 
failing to provide him with a VA examination in order to 
determine whether he in fact had a plantar wart of the left 
foot.  In essence, although he has not articulated his 
argument in this way, the veteran could be implying that the 
RO committed clear and unmistakable error (CUE) in failing to 
schedule a VA examination in response to his 1976 claim.  In 
order to establish CUE, a veteran must demonstrate that 
either the correct facts, as they were known at the time, 
were not before the adjudicators, or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

With respect to this argument, the Board notes that it is by 
no means certain that VA was under a duty to assist the 
veteran in the development of his claim at that time by 
providing him with a VA examination.  The Board notes that 
the concept of a "duty to assist" first appeared as part of 
benefits adjudication legislation in 1989 as the result of 
the enactment of the Veterans Judicial Review Act (VJRA), 
Public Law No. 100-687, 102 Stat. 4105 (1988), which, among 
other changes, established the United States Court of 
Veterans Appeals (later renamed the United States Court of 
Appeals for Veterans Claims) and granted VA benefits 
claimants the right to appeal adverse determinations of the 
Board to that Court.  Under the VJRA, the preliminary 
requirement for establishing entitlement to any VA benefit 
was that the applicant submit claims sufficient to justify a 
belief by a fair and impartial individual that the claim was 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court 
subsequently held that where a claim was not well grounded, 
VA was prohibited from assisting a claimant.  Morton v. West, 
12 Vet. App. 477 (1999), en banc review denied, 13 Vet. App. 
205 (1999) (per curiam), remanded sub nom. Morton v.Gober, 
No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

Therefore, if the duty to assist that was present in 1977 was 
similar to the duty to assist as subsequently defined by the 
Court in Morton, the RO was in fact prohibited from providing 
the veteran with a VA examination because he had failed to 
submit any competent medical evidence of a current 
disability, which was necessary in order for a claim to be 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Although Congress has, in effect, reversed the 
Caluza and Morton precedents, that did not occur until the 
enactment of the VCAA, discussed above.

Furthermore, even if it were assumed that the duty to assist 
in 1977 was greater than the duty subsequently defined by 
Morton, and that the RO was therefore obligated to provide 
the veteran with a VA examination, the Court has specifically 
found that a breach of VA's duty to assist cannot form the 
basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 
100, 109 (2000); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) (absent  commission of "a grave procedural 
error," VA's breach of the duty to assist cannot form a 
basis for a CUE claim).  See also Cook v. Principi, 258 F.3d 
1311 (Fed. Cir. 2001) (limiting Hayre to factual situations 
where RO breached duty to assist by failing to obtain 
pertinent service medical records specifically requested by 
the claimant and then failing to provide the claimant with 
notice explaining the deficiency); en banc review ordered, 
No. 00-7171 (Fed. Cir. Jan. 4, 2002) (re-argued July 9, 
2002).

Finally, the veteran has also argued that the RO failed to 
review his service medical records in 1977, and that, if it 
had, the evidence of treatment in service combined by his lay 
statements asserting a current disability would have been 
sufficient to warrant a grant of service connection at that 
time.  Again, although he has not articulated his argument in 
this way, the veteran could be implying that the RO committed 
CUE by failing to review all of the evidence of record.  
However, he has offered no support for this assertion other 
than the fact that his claim was not granted in 1977.  In 
this regard, the Board notes that there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted only by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The record reflects that the veteran's service medical 
records were associated with the claims folder at the time 
the September 1977 letter was issued.  Thus, absent any 
evidence to the contrary, the Board presumes that this 
evidence had been reviewed by the RO by that time.

The Board believes that the veteran's contention that his 
claim should have been granted amounts to no more than a 
disagreement with the RO's conclusion that additional 
evidence was needed before his claim could be granted.  
Again, a disagreement as to how the facts were weighed or 
evaluated does not provide a basis to find CUE.  The Board 
notes that it is well established in the law that the fact 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, the fact that the veteran had received 
treatment for a plantar wart in service would not have been 
sufficient evidence to warrant a grant of service connection 
for that disability seven years following his separation from 
service.  With respect to the veteran's contention that his 
lay statements should have been sufficient to establish the 
existence of a chronic condition, the Board notes that, while 
he may have been competent to describe symptoms, he is not 
considered competent offer a specific diagnosis (or etiology) 
for those symptoms.  See Routen, Espiritu, Moray, supra.  In 
short, the Board finds that the RO was essentially correct in 
September 1977 in determining that additional evidence was 
needed before further action could be taken on his claim.

The Board of course recognizes that the RO ultimately did 
grant a VA examination in 1994, even though the veteran had 
still not submitted competent evidence of a current 
disability.  However, it is not clear that the RO was under a 
legal obligation to do so at that time, and the mere fact 
that the RO eventually went above and beyond its legally 
required duty in 1994 does not mean that it should have done 
so in 1977.  In any event, the Board finds that there is 
still no legal basis under which the veteran's claim for an 
earlier effective date can be granted.

In summary, the Board concludes that there is no basis for 
awarding an effective date for the award of service 
connection for a plantar wart of the left foot earlier than 
January 6, 1994, which is the date of his reopened claim.  
38 C.F.R. § 3.400.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to an effective date earlier than January 6, 
1994, for the award of service connection for a plantar wart 
of the left foot is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

